Citation Nr: 0945647	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include PTSD and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1945 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied service connection 
for PTSD and a nervous disorder.  Rating decisions in May 
2007 and October 2007 continued the denial of the claims.

In the October 2005 rating decision on appeal, the RO denied 
service connection for PTSD and a nervous disorder.  The May 
2007 rating decision denied service connection for PTSD.  In 
the October 2007 rating decision, the RO confirmed and 
continued the denial of PTSD and also determined that service 
connection for major depressive disorder was not warranted as 
the evidence of record did not show it was related to 
service.  The Board has recharacterized the issues as 
indicated above in light of the decision in Clemons v. 
Shinseki, No. 07-0558 (U.S. Vet. App., Feb. 19, 2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him].  There is no prejudice to the 
Veteran in adjudicating this claim as the RO has previously 
adjudicated the claim and the Veteran has been provided an 
opportunity to present argument regarding the claimed 
psychiatric condition.  As discussed below, the RO obtained 
all available medical records, which includes diagnoses of 
depression in addition to PTSD and the RO provided notice to 
the Veteran as to the evidence required to support a claim 
for service connection, including evidence of a relationship 
between a current disability and an injury, disease, or event 
in military service.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The evidence of record demonstrates symptoms of major 
depressive disorder related to a verified in-service incident 
which have been supported by diagnoses of major depressive 
disorder by competent medical examiners. 


CONCLUSION OF LAW

Major depressive disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to grant the claim for a psychiatric condition, to include 
PTSD and major depressive disorder, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

Service connection for a "chronic disease," such as 
psychoses, may be granted if manifest to a compensable degree 
within one year of separation from service. See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2009). 

Factual Background

The Veteran contends that he suffered multiple stressors as a 
result of his service in the Navy.  Specifically, the Veteran 
claimed that he was witness to an area referred to as 
"suicide cliff" in Okinawa, Japan where he saw the 
decomposing and mutilated bodies of Japanese soldiers who had 
leaped to their death.

In a March 2007 memorandum, the RO's PTSD researcher 
determined that the Veteran's unit was in Okinawa during the 
dates that the Veteran provided.  The event of a Japanese 
general committing suicide at "Suicide Cliff" was verified.  
The RO determined that based on the evidence provided by the 
Veteran and research conducted, the stressor was conceded.

Multiple VA treatment records provide a diagnosis of chronic 
PTSD.  Specifically, a VA psychiatrist in March 2007 noted a 
diagnosis of chronic PTSD while a VA physician in September 
2007 diagnosed the Veteran with chronic PTSD.  

The Veteran underwent a VA examination in September 2007.  
The examiner noted that the Veteran in April 2005 was 
diagnosed with recurrent major depressive disorder, rule out 
PTSD.  The examiner indicated that based on the findings, the 
Veteran had a current diagnosis of vascular dementia and 
major depressive disorder.  Additionally, the Veteran was 
diagnosed with personality disorder not otherwise specified.  
The examiner reported that the Veteran's major depressive 
order appeared to be related to active duty service.  The 
diagnosis was recurrent, moderate, major depressive disorder 
that was as likely as not related to active duty service.  
The examiner noted that the Veteran was not diagnosed with 
PTSD but his nightmares appeared to be linked to military 
duty trauma.

The Veteran again underwent a VA examination in March 2009.  
The diagnosis was depressive disorder.  The examiner 
concluded that the Veteran did not have symptoms that met the 
criteria for a diagnosis of PTSD.

Analysis

The Board finds that there is evidence sufficient to warrant 
service connection for major depressive disorder.  Although 
the VA treatment notes reflect an initial diagnosis of PTSD 
and the inclusion of the diagnosis in subsequent notes, the 
more thorough analysis provided by the examiners who 
conducted the VA examinations does not reflect a current 
diagnosis of PTSD.

However, a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness.  Here, the Veteran filed a claim for the affliction 
that his mental condition, whatever it is, causes him.  
Although the Veteran's claim identifies a specific diagnosis, 
it cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any related disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Construing the claim liberally, the 
Board finds that it should be characterized as one for 
service connection for a psychiatric disorder, to include 
major depressive disorder and PTSD.

During his VA examination in September 2007, the examining 
physician diagnosed the Veteran with a recurrent, moderate 
major depressive disorder; thus, satisfying the current 
diagnosis requirement of service connection.

Second, in order to establish service connection, there must 
be medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury.  In 
this case, the Veteran has submitted stressor statements 
which were corroborated by personnel records, describing an 
in-service event where he witnessed seeing dead bodies where 
a Japanese General committed suicide at "Suicide Cliff".  
The PTSD researcher at the RO conceded this stressor based on 
the evidence provided by the Veteran and research conducted.  
Therefore, the Board recognizes the in-service incurrence of 
the Veteran's claimed stressor.

Lastly, medical evidence of a nexus between the claimed in- 
service stressor and the current medical diagnosis must be 
present.  The September 2007 VA examiner examining opined 
that the Veteran's current moderate, major depressive 
disorder was as likely as not related to active duty service, 
satisfying the third requirement for service connection.  See 
Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For all the foregoing reasons, service connection for major 
depressive disorder is warranted.  In arriving at the 
decision to allow the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence is in favor of the Veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001). 


ORDER


Entitlement to service connection for major depressive 
disorder is allowed. 

____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


